Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Christopher Mitchell appeals the district court’s order granting his 18 U.S.C. § 3582(c)(2) (2012) motion in part by lowering his base and total offense levels by two levels but denying his motion in part by deeming him ineligible for a sentence reduction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Mitchell, No. 2:90-cr-00020-2 (S.D. W. Va. Dec. 1, 2015). We, further deny Mitchell’s motion for a transcript of his sentencing proceeding at .the Government’s expense because the record permits us to determine the drug weight relied on by the district court at sentencing. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED